         Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 1 of 45

                                                                                 u. flk~cQRT
                                                                             EASTERN DISTRICT ARKANSAS


                       IN THE UNITED STATES DISTRICT COURT      APR O4 2019
                           EASTERN DISTRICT OF ARKANSAS JAMES W. M cgRMA
                                                                ~ , ~ ,RX
                                JONESBORO DIVISION      By:
                                                                                r;                       RK

TIFFANY DRIVER                                                                       PLAINTIFF

v.                                                    NO.:
                                                               ~:If- (V- ()d Of/p J,n
                                                             -----------
                                                                                             )JJ
RUBEN HERNANDEZ; and                                                               DEFENDANTS
REGENCY HOMEBUILDERS, LLC;
and JOHN DOES 1-5                                    This case ass·
                                                     and ,0 ~   . ,gned to District Jud e
                                                             ..1ag1st1ate Judge_        g   - -z'hrJp/)l_
                               JOINT NOTICE OF REMOVAL                                       j¼l(f'
                                                                                                         -
       Pursuant to the provisions of28 U.S.C. §§ 1441 and 1446, and other applicable rules or

law, Defendants Ruben Hernandez ("Hernandez") and Regency Homebuilders, LLC.

("Regency") hereby jointly file this Joint Notice of Removal of this case from the Circuit Court

of Crittenden County, Arkansas, Case No. 18CV-2019-187, where it is currently pending, to the

United States District Court for the Eastern District of Arkansas. This cause is removable

pursuant to 28 U.S.C. § 1332, in that there is complete diversity of citizenship between Plaintiff

and the Defendants and the amount in controversy exceeds the sum of $75,000.00, exclusive of

costs and interest. Defendants respectfully show the Court as follows:

       1. Plaintiff Tiffany Driver ("Driver") instituted a civil action against Hernandez and

Regency in the Circuit Court of Crittenden County, Arkansas on February 2P1, 2019. A true and

correct copy of all process and pleadings was served on Hernandez on March 81\ 2019 and

Regency on or about March 61\ 2019; Hernandez has timely filed his answer, which upon

information and belief constitute the entire state court record at the time of this Removal, and

which is attached hereto as Exhibit "A" and incorporated herein by reference thereto.
         Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 2 of 45



       2. This action could have been originally filed in this Court pursuant to 28 U .S.C. §§

1332 and 1367, in that there is complete diversity between Plaintiff and the properly named

Defendants, and the amount in controversy exceeds the sum or value of $75,000.00, exclusive of

interest and costs. Removal is, therefore, proper under 28 U.S.C. § 1441(a).

       3. Notice of Removal is filed within thirty (30) days after receipt by any Defendant of the

initial pleading on which the aforesaid action is based pursuant to Rule 6(a) of the Federal Rules

of Civil Procedure and 28 U.S.C. § 1446(b).

       4. The United States District Court for the Eastern District of Arkansas is the federal

judicial district embracing the Circuit Court of Crittenden County, Arkansas, where this suit was

originally filed. Venue is therefore proper under 28 U.S.C. §§ 81(b)(l) and 1441(a).

                                DIVERSITY OF CITIZENSHIP

        5. Upon information and belief, Plaintiff Tiffany Driver is a resident citizen of the State

of California.

       6. Defendant Ruben Hernandez is a resident citizen of the State of Tennessee, and

resides in Shelby County, Tennessee. Hernandez is not now, and was not at the time of the filing

of Plaintiffs complaint a citizen or resident of the State of California within the meaning of the

Acts of Congress relating to the removal of causes of action.

       7. Defendant Regency is a limited liability company organized and existing under the

laws of the State of Tennessee, with its principal place of business located in Memphis, Shelby

County, Tennessee. Pursuant to 28 U.S.C. § 1332(c)(l), Regency is a citizen of Tennessee.

Regency is not now, and was not at the time of the filing of Plaintiffs complaint, a citizen or

resident of the State of California within the meaning of the Acts of Congress relating to the


                                                 2
           Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 3 of 45



removal of causes of action.

        8. Each of the John Does 1-5 named as defendants are identified as "any other

unidentifiable person or entity who has liability for this incident", without setting out the

citizenship of any of these John Doe defendants. However, the citizenship of each of the John

Doe defendants can be ascertained from the allegations contained in paragraph 8 of the plaintiff's

complaint, which indicates said defendants are related to Regency; therefore, it can be inferred

that John Does 1-5, pursuant to 28 U.S.C. § 1332(c)(l) are citizens of the State of Tennessee or

of the State of Arkansas. John Does 1-5 are not now, and were not at the time of the filing of

Plaintiff's complaint, citizens or residents of the State of California within the meaning of the

Acts of Congress relating to the removal of causes of action.

        9. Accordingly, there is complete diversity of citizenship between Plaintiff and

Defendants.

                                AMOUNT IN CONTROVERSY

        10. The Plaintiff's complaint alleges various state law tort claims against both Hernandez

and Regency. As set forth in the "Wherefore" clause of the complaint, Plaintiff seeks damages in

excess of $75,000.00. Accordingly, the $75,000.00 jurisdictional threshold is satisfied in this

case.

                                       MISCELLANEOUS

        11. A copy of this Notice of Removal is being filed with the Clerk of the Circuit Court of

Crittenden County, Arkansas, as provided by law, and written notice is being sent to Plaintiff's

counsel.

        12. Defendant has not sought similar relief.


                                                  3
         Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 4 of 45



       13. The prerequisites for removal under 28 U.S.C. § 1441 have been met.

       14. The allegations of this Notice are true and correct and within the jurisdiction of the

United States District Court for the Eastern District of Arkansas.

       15. If any question arises as to the propriety of this removal, Defendants respectfully

request the opportunity to present a brief and argument in support of their positions.

       WHEREFORE, PREMISES CONSIDERED, Defendants Ruben Hernandez and

Regency Homebuilders, LLC, by and through their respective counsel, pray that the above action

currently pending against them in the Circuit Court of Crittenden County, Arkansas be removed

therefrom to this Court.

                                                      Respectfully submitted,

                                                      RUBEN HERNANDEZ




                                              By:
                                                      Michael D. Snell (Ark. Bar# 07153)
                                                      P. 0. Box 1280
                                                      Marion, AR 72364
                                                      (870) 739-8487
                                                      (870) 739-8491 (FAX)
                                                      Email: mdsnell@aol.com




                                                      REGENCY HOMEBUILDERS , LLC




                                              By:     7 +·      z.~     L -k,,;     · ·
                                                     ~ l f { %k.       ~~
                                                      Lewis Thomason
                                                      One Commerce Square
                                                      29th Floor


                                                 4
         Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 5 of 45



                                                     40 S. Main
                                                     Memphis, TN 38103
                                                     (901) 525-8721
                                                     (901) 525-6722 (FAX)
                                                     Email: Jjoy@LewisThomason.com




                                  CERTIFICATE OF SERVICE

        I, Michael D. Snell, do hereby certify that a true and correct copy of the foregoing Notice
of Removal has been served upon counsel of record for Plaintiff herein by placing a copy thereof
for delivery by U.S. Mail, postage prepaid, and addressed as follows:

       Mr. Robert L. Beard, Esq.
       Rainwater, Holt & Sexton, P.A.
       P .0. Box 17250
       Little Rock, AR 72222

       This -!£!.!____ day of April 2019.




                                                     Michael D. Snell




                                                5
                 Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 6 of 45



            OFFICE OF
          TERRY HAWKINS
CIRCUIT COURT CLERK AND RECORDER




                                     CRITTENDEN COUNTY
                                               100 COURT STREET
                                             MARION, ARKANSAS 72364

                                                   870-739-3248
                                                 Fax 870-739-3287




                                        CLERK'S CERTIFICATE

      STATE OF ARKANSAS
      COUNTY OF CRITTENDEN


              I, Terry Hawkins, Clerk of the Circuit Court within and for the State and County

      aforesaid, do hereby certify that the above and foregoing is a true, complete and accurate

      copy of the entire file of the Circuit Court Civil Division in Case No. CV2019-187

      wherein, Tiffany Driver ls the plaintiff and Ruben Hernandez, and Regency Homebuilders, LLC

       and John Does 1-5 is the defendant in cause no CV2019-187 As fully appears ofrecord in my

     office. In Testimony whereof, I have hereunto set my hand and affixed the seal of said Court

     this 3rd day of April 2019.
                 Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 7 of 45



            OFFICE OF
          TERRY HAWKINS
CIRCUIT COURT CLERK AND RECORDER




                                     CRITTENDEN COUNTY
                                                100 COURT STREET
                                             MARION, ARKANSAS 72364

                                                   870-739-3248
                                                 Fax 870-739-3287




                                        CLERK'S CERTIFICATE

      STATE OF ARKANSAS
      COUNTY OF CRITTENDEN


              I, Terry Hawkins, Clerk of the Circuit Court within and for the State and County

      aforesaid, do hereby certify that the above and foregoing is a true, complete and accurate

      copy of the entire file of the Circuit Court Civil Division in Case No. CV2019-187

      wherein, Tiffany Driver Is the plaintiff and Ruben Hernandez, and Regency Homebuilders, LLC

       and John Does 1-5 is the defendant in cause no CV2019-187 As fully appears ofrecord in my

     office. In Testimony whereof, I have hereunto set my hand and affixed the sealqf said Court


     fuis 3rd day of April 2019.                          , ; 1'~~;~;~:e~:,;:z;i:~/!':0Jf:t•~;, ,
                                                           TERR¥,-~       ,W~p${S;    q~l}~T::CLERK


                                                         ~i:~fjt~1tJW~;1l                           D.C.
            Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 8 of 45




            IN THE CIRCUIT COURT OF CRITTENDEN COUNTY, ARKANSAS
                                CIVIL DIVISION



                                           cv9-0/ q_ , ?, 7
 TIFF ANY DRIVER                                                                       PLAINTIFF
 vs.                                 NO.

 RUBEN HERNANDEZ,                                                                  DEFENDANTS
 and REGENCY
 HOMEBUILDERS, LLC
 and JOHN DOES 1-5

                                           COMPLAINT

       COMES NOW the Plaintiff, Tiffany Driver, by and through her attorneys, RAfNWATER, H0LT

& SEXTON, P.A. , and for her Complaint against the Defendants, states and alleges the following:

                                  I. RESIDENCY & PARTIES

       1.      Plaintiff Tiffany Driver was at all times relevant a citizen and resident of Burbank,

Los Angeles County, California.

       2.      Upon information and belief, Defendant Ruben Hernandez (hereinafter "Defendant

Hernandez") was at all times relevant a resident of Memphis, Shelby County, Tennessee.

       3.      Upon information and belief, Regency Homebuilders, LLC (hereinafter "Defendant

Regency") was at all times relevant the registered owner of the vehicle Ruben Hernandez was

operating at the time of the collision and Defendant Hernandez' employer and/or principal.

Defendant Regency is a domestic limited liability company and is registered with the Tennessee

Secretary of State, and its principal address is 3420 South Houston Levee Road, Germantown,

Tennessee 3 813 9. Defendant Regency's Registered Agent is Mark B. Miesse, whose address for

service of process is 7518 Enterprise Avenue, Germantown, Tennessee 38138. Defendant Regency

is not registered with the Arkansas Secretary of State.

       4.      Defendants John Doe 1-5 are any other unidentifiable person or entity who has

liability for this incident. While Plaintiff believes that the relevant parties have been named herein,
              Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 9 of 45



she is adding John Does 1-5 as defendants out of an abundance of caution so that discovery can be

conducted and any appropriate amendments can be timely made. Pursuant to Ark. Code Ann. § 16-

56-125 , an affidavit is attached to this Complaint.

                                 II. JURISDICTION AND VENUE

        5.       All of the allegations previously plead herein are re-alleged as though stated word-for-

ward.

        6.       This Court has jurisdiction pursuant to Ark. Code Ann. § 16-13-201(a), which

provides that circuit courts shall have original jurisdiction of all actions and proceedings for the

redress of civil grievances except where exclusive jurisdiction is given to other courts.

        7.       Venue is proper pursuant to Ark. Code Ann.§ 16-60-101 , which provides that all

actions for damages for personal injury may be brought in the county where the collision occurred

which caused the injury or in the county where the person injured resided at the time of the injury.

        8.       Upon information and belief at all times relevant to the events mentioned herein,

Defendants Regency and John Does 1-5 offered goods and services in Arkansas, solicited business

in Arkansas, marketed their business in Arkansas and did, in fact, conduct business in Arkansas,

including, but not limited to, residential home construction, residential home design and residential

home interior design.

        9.       The motor vehicle collision giving rise to this cause of action occurred on the north

service road to I-55 North in West Memphis, Crittenden County, Arkansas.

        10.      This court has personal jurisdiction over all the Defendants based on sufficient

minimum contacts with and within Crittenden County, Arkansas (and throughout Arkansas) as stated

herein at all times relevant.

                                        III. BASIC PREMISE

        11.      This is a negligence case which arises from a motor vehicle collision that occurred

on May 12, 2018, on the north service road at its intersection with I-55 North in West Memphis,

Crittenden County, Arkansas.


                                                    2
           Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 10 of 45
                                                                        1
                                            IV. FACTS

        12.    All of the allegations previously plead herein are re-alleged as though stated word-for-

ward.

        13.    On or about May 12, 2018, at approximately 8 :25 PM, Plaintiff was a passenger in

a 2011 Chevrolet Traverse traveling west on the north 1-55 North service road at its intersection with

I-55 North bound service ramp.

        14.    At the same time, Defendant Ruben Hernandez was traveling east on the north I-55

North service road at its intersection with 1-55 North bound service ramp in a 2013 Ford F250.

        15 .   The vehicle Plaintiff was in had the right of way and attempted to enter 1-55 North

by way of the I-55 North bound service ramp when Defendant Hernandez failed to yield the right of

way to the vehicle Plaintiff was in and the vehicles had a head-on collision.

        16.    As a result of the collision, Plaintiff Driver sustained personal injuries and damages.

        17.    Upon information and belief, at the time of the collision, Defendant Hernandez was

an employee and/or agent of Defendants Regency Homebuilders, LLC and/or John Does 1-5 and

upon information and belief, Defendant Hernandez was acting in the course and scope of his

employment and/or agency with Defendants Regency and/or John Does 1-5 at the time of the May

12, 2018 motor vehicle collision.

        18.    Upon information and belief, at the time of the collision Defendant Hernandez was

operating the 2013 Ford F250 owned and registered by Defendant Regency with the express and

implied consent and permission of Defendants Regency Homebuilders, LLC and/or John Does 1-5.

        19.    Upon information and belief, prior to the collision Defendant Hernandez had

operated the 2013 Ford F250 owned and registered by Defendant Regency with the express and

implied consent and permission of Defendants Regency Homebuilders, LLC and/or John Does 1-5 .

                           V. CAUSE OF ACTION - NEGLIGENCE

        20.    All of the allegations previously plead herein are re-alleged as though stated word-for-

word.


                                                  3
              Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 11 of 45



        21.      Defendant Hernandez was negligent in the following particulars:

        (a)      Driving in such a careless manner as to evidence a failure to keep a proper lookout
                 for other traffic, in violation of Ark. Code Ann. §27-51-104(a);

        (b)      Driving in such a careless manner as to evidence a failure to maintain proper control,
                 in violation of Ark. Code Ann. §27-51-104(a), (b)(6) & (b)(8);

        (c)      Operating a vehicle in such a manner which would cause a failure to maintain
                 control, in violation of Ark. Code Ann. §27-51-104(b)(6);

        (d)      Driving in a manner that was inattentive and such inattention was not reasonable and
                 prudent in maintaining vehicular control , in violation of Ark. Code Ann. §27-51-
                 104(b)(8);

        (e)       Failing to yield the right of way to oncoming traffic in violation of Ark. Code Ann.
                  §27-51-503;

        (f)       Failing to keep a proper lookout for other vehicles, in violation of the common law
                  of Arkansas;

        (g)       Failing to keep his vehicle under control, in violation of the common law of
                  Arkansas;

        (h)       Otherwise failing to exercise ordinary care under the circumstances.


        22.       Defendants Regency and/or John Does 1-5 were negligent in the following

particulars:

        (a)       Failing to properly train Defendant Hernandez to drive the vehicle he was operating
                  at the time of the collision in a reasonably safe manner;

        (b)       Failing to properly supervise Defendant Hernandez in his duties related to driving the
                  vehicle he was operating at the time of the collision in a reasonably safe manner;

        (c)       Failing to implement proper policies and procedures for Defendant Hernandez to
                  follow concerning proper and safe driving; and

        (d)       Failing to act with reasonable and ordinary care under the circumstances.

        23.       The negligence of Defendant Hernandez is imputed to Defendants Regency and/or

John Does 1-5 as a matter oflaw and pursuant to the doctrine of respondeat superior, joint enterprise

and any other vicarious liability law in the State of Arkansas.

                                  VI. PROXIMATE CAUSATION

        24.       All of the allegations previously plead herein are re-alleged as though stated word-for-


                                                     4
          Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 12 of 45



word.

        25.    The Defendants ' negligence proximately caused the collision described herein and

the injuries and damages sustained by Plaintiff Driver.

                      VII. INJURIES AND COMPENSATORY DAMAGES

        26.    All of the allegations previously plead herein are re-alleged as though stated word-for-

word.

        27.    Plaintiff sustained personal injuries and damages as a result of the collision.

        28.    Plaintiff is entitled to the following damages:

                (a)     the nature, extent, duration, and permanency of her injuries;

                (b)     the full extent of the injuries she sustained;

                (c)     the expense of her medical care, treatment and services received, including
                        transportation, board and lodging expenses and those expenses that are
                        reasonably certain to be required in the future ;

                (d)     any pain, suffering and mental anguish experienced in the past and reasonably
                        certain to be experienced in the future ;

                (e)     the value of any earnings, earning capacity, profits, or salary lost in the past
                        and that are reasonably certain to be lost in the future; and

                (f)     the visible results of her injuries.

        29.     The injuries and damages described herein have been suffered in the past and will be

continuing in the future .

                               VIII. DEMAND FOR JURY TRIAL

        30.     Plaintiff hereby demands a trial by jury.

                                    IX. DEMAND & PRAYER

        31.     The Plaintiff demands judgment against the Defendants for a sum in excess of that

required for federal court jurisdiction in diversity of citizenship cases and sufficient to fully

compensate her for her damages .

        32.     The Plaintiff demands judgment against the Defendants for pre-judgment interest and

post judgment interest at the maximum rate allowed by law; for reasonable expenses; costs; and for


                                                    5
         Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 13 of 45
                              )


all other proper relief to which she may be entitled.

                                              Respectfully Submitted,

                                              Attorneys for Plaintiff


                                      By:
                                               ooe         ard (Ark. Bar No. 2011150 )
                                              beard@rainfirm.com
                                              RAINWATER, HOLT & SEXTON, P.A.
                                              P.O. Box 17250
                                              Little Rock, AR 72222
                                              Telephone:     (501) 868-2500
                                              Telefax:       (501) 868-2508




                                                 6
         Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 14 of 45
                                                                                )




                                  A.C.A. §16-56-125 AFFIDAVIT


STA TE OF ARKANSAS                      )
                                        )
COUNTY OF CRITTENDEN                    )

        Comes now Robert L. Beard, attorney for Plaintiff Tiffany Driver, in her action being filed
in Crittenden County Circuit Court, being first duly sworn on oath states as follows :

       While I believe that the proper defendants and corporate or company defendants have been
       named, I do not know with certainty if there is another person or entity that shared the
       responsibility for the incident complained of in this case. If there is another owner,
       employer, entity or individual that is or may be liable to Plaintiff for her injuries and damages
       stated herein, their identity or proper name is unknown to me at this time. I intend to
       discover the identity of any other responsible party in discovery of this case and the
       Complaint will be amended to add the identity of that party, if appropriate.


       Further Affiant saith not.




                                                           ~
                                                       (        ,           '
                                                            ,                   'J
                                                            ½          .

       (Date$   7                                          ~




                                            d /q            /
Subscribed and sworn before me on - - = - --1--- ---+---'-----1--- - - - , , , , C : - ~ - -




My commission expires:
                                                                                 (
                                                                           THERESA LARRY                  .
                                                                        PULASKI COUNTY             ~
                                                                    NOTARY PUBLIC --ARKJ\r.!S ·\ 3 ~
                                                                    My Commission Expires 10-2b-2022 ~
                                                                      Commission No. 12390458 ~
                                                                                                    _J:




                                                   7
(9 02-26-20 19 8:48 AM            Fax Services                   ) 18707393287                 pg 2 of 2
                     Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 15 of 45
                                            )                                           )

                all other proper relief to which she may be entitled.

                                                              Respectfully Submitted,

                                                              Attorneys for Plaintiff


                                                      By:~
                                                                       (Ark. Bar No.2002109)
                                                       beard@rainfirm.com
                                                       RAINWATER, HOLT & SEXTON, P.A.
                                                       P.O. Box 17250
                                                       Little Rock, AR 72222
                                                       Telephone:    (501) 868-2500
                                                       Telefax:      (501) 868-2508




                                                                6
        Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 16 of 45
                                                                 )




          THE CIRCUIT COURT OF CRITTENDEN COUNTY, ARKANSAS

                          CIVIL DIVISION [Civil, Probate, etc.]

TIFF ANY DRIVER
Plaintiff

V.


RUBEN HERNANDEZ.
REGENCY HOMEBUILDERS. LLC
and JOHN DOES 1-5
Defendants
                                       SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

RUBEN HERNANDEZ [Defendant's name and address.]




A lawsuit has been filed against you. The relief demanded is stated in the attached
complaint. Within 30 days after service of this summons on you (not counting the day
you received it) - or 60 days if you are incarcerated in any jail, penitentiary, or other
correctional facility in Arkansas - you must file with the clerk of this court a written
answer to the complaint or a motion under Rule 12 of the Arkansas Rules of Civil
Procedure.

The answer or motion must also be served on the plaintiff or plaintiffs attorney, whose
name and address are: Robert L. Beard, Rainwater, Holt & Sexton, P. 0 . Box 17250,
Little Rock, Arkansas 72222.

If you fail to respond within the applicable time period, judgment by default may be
entered against you for the relief demanded in the complaint.
\
             Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 17 of 45
                                                                   )


    Additional Notices Included:


                                                    CLERK OF COURT
    Address of Clerk's Office

        IOD~~-

        Y[~/                    AF\,                                       ,·
    [SEAL]


    No. _____ This summons is for Ruben Hernandez (name of Defendant).


                                     PROOF OF SERVICE


    D On _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the
    defendant at      [place] ; or


       After making my purpose to deliver the summons and complaint clear, on
    _ _ _ _ _ _ _ _ _ [date] I left the summons and complaint in the close proximity of the
    defendant by _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the summons
    and complaint was left] after he/she refused to receive it when I offered it to him/her; or


    •  On _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ __
    a member of the defendant' s family at least 18 years of age, at - - - - - - - - - -
    [address] , a place where the defendant resides; or


       On _ _ _ _ _ _ _ [date] I delivered the summons and complaint to _ _ _ __
    [name of individual], an agent authorized by appointment or by law to receive service of
    summons on behalf of _ _ _ _ _ _ _ _ _ [name of defendant] ; or


        On- - - - - - - - [date] at - - - - - - - - - - - [address] , where the
\
             Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 18 of 45
                               )                                        )

    defendant maintains an office or other fixed location for the conduct of business, during
    normal working hours I left the summons and complaint with

    [name and job description] ; or


    •  I am the plaintiff or an attorney of record for the plaintiff in a lawsuit, and I served the
    summons and complaint on the defendant by certified mail, return receipt requested,
    restricted delivery, as shown by the attached signed return receipt.


    •  I am the plaintiff or attorney of record for the plaintiff in this lawsuit, and I mailed a copy
    of the summons and complaint by first-class mail to the defendant together with two copies
    of a notice and acknowledgment and received the attached notice and acknowledgment form
    within twenty days after the date of mailing.

    •   Other [specify]:


    •   I was unable to execute service because:



    My fee is$ - - -- -
         Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 19 of 45
                         )

To be completed if service is by a sheriff or deputy sheriff:


Date:

        SHERIFF OF - - - - - COUNTY, ARKANSAS


By: _ _ _ _ _ _ _ _ _ __ _ _ _ _ __
      [signature of server]




        [printed name, title, and badge number]


To be completed if service is by a person other than a sheriff or deputy sheriff:


Date: - - - - -


By: - - - - - - - - - - - - - -- - -- - - -
      [signature of server]




        [printed name]


Address:


Phone: - - - - - - - - - - - - - -- -


Subscribed and sworn to before me this date:   -----



        Notary Public _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

My Commission Expires: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 20 of 45
                         J                                       )



Additional information regarding service or attempted service:
        Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 21 of 45
                                                                  )




          THE CIRCUIT COURT OF CRITTENDEN COUNTY, ARKANSAS

                          CIVIL DIVISION [Civil, Probate, etc.]

TIFF ANY DRIVER
Plaintiff

V.


RUBEN HERNANDEZ,
REGENCY HOMEBUILDERS, LLC
and JOHN DOES 1-5
Defendants
                                       SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

REGENCY HOMEBUILDERS, LLC [Defendant's name and address.]

Registered Agent: Mark Miesse
7 518 Enterprise A venue
Germantown, TN 3 813 8

A lawsuit has been filed against you. The relief demanded is stated in the attached
complaint. Within 30 days after service of this summons on you (not counting the day
you received it) - or 60 days if you are incarcerated in any jail, penitentiary, or other
correctional facility in Arkansas - you must file with the clerk of this court a written
answer to the complaint or a motion under Rule 12 of the Arkansas Rules of Civil
Procedure.

The answer or motion must also be served on the plaintiff or plaintiffs attorney, whose
name and address are: Robert L. Beard, Rainwater, Holt & Sexton, P. 0. Box 17250,
Little Rock, Arkansas 72222.
         Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 22 of 45




If you fail to respond within the applicable time period, judgment by default may be
entered against you for the relief demanded in the complaint.


Additional Notices Included:


                                                    CLERK OF COURT
Address of Clerk's Office

   /t?O ~_lt-~
                                                    [Signature of Clerk or Deputy Cler


 JltJJJ~
[SEAL]
                        !J-IL   7~7
                                          le_   u
                                                /
                                                    Date:    ?Jko/t9
No. _ _ _ _ This summons is for REGENCY HOMEBUILDERS, LLC (name of
Defendant).


                                   PROOF OF SERVICE


LJ On - -- - - - - [date] I personally delivered the summons and complaint to the
defendant at                [place]; or


lJ After making my purpose to deliver the summons and complaint clear, on
- -- -- - - - - [date] I left the summons and complaint in the close proximity of the
defendant by _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ [describe how the summons
and complaint was left] after he/she refused to receive it when I offered it to him/her; or


LJ On _ _ __ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ __
a member of the defendant' s family at least 18 years of age, at _ _ _ _ _ __ __ _
[address], a place where the defendant resides ; or


LJ On _ _ _ _ _ __          [date] I delivered the summons and complaint to _ _ __ _
[name of individual] , an agent authorized by appointment or by law to receive service of
         Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 23 of 45
                            )                                       )

summons on behalf of _ _ _ _ __ _ _ _ [name of defendant] ; or


LJ On_ _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ [address], where the
defendant maintains an office or other fixed location for the conduct of business, during
normal working hours I left the summons and complaint with

[name and job description]; or


LJ I am the plaintiff or an attorney of record for the plaintiff in a lawsuit, and I served the
summons and complaint on the defendant by certified mail, return receipt requested ,
restricted delivery, as shown by the attached signed return receipt.


0 I am the plaintiff or attorney of record for the plaintiff in this lawsuit, and I mailed a copy
of the summons and complaint by first-class mail to the defendant together with two copies
of a notice and acknowledgment and received the attached notice and acknowledgment form
within twenty days after the date of mailing.

LJ Other [specify] :


•   I was unable to execute service because:




My fee is $ _ _ __
             Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 24 of 45
                               )                                )

To be completed if service is by a sheriff or deputy sheriff:


Date: -      -   ---

            SHERIFF OF - --        --
                                        COUNTY, ARKANSA S



By:-- - -- -- -- - - - - - - -- - --
    [signature of server]




            [printed name, titl e, and badge number]


To be completed if service is by a person other than a sheriff or deputy sheriff:


Date:   -    -   ---



By: - - - -- - - - -- -- - - -- -- -- -
      [signature of server]




            [printed name]


Address : - - - - - - - - - - - - - -- - -- -


Phone: - -- - - - - -- - - - - - - -


Subscribed and sworn to before me thi s date:      -   - - --



            Notary Publi c _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

My Commiss ion Expires : _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 25 of 45




Additional information regarding service or attempted service:
             Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 26 of 45
                                          )                                                                            )
                                                                                                                                                                 ,......_

                                                                                                                                                                      •<'.¢ '•.,
                                                                         COVER SHEET                                                                          l''I~         •
                                                                                                                                                             ~        /'
                                                                 ST ATE OF ARKANSAS                                                           -:°i~:9J'•                          A
                                                                CIRCUIT COURT: CIVIL
                                                                                                                                           ,., '
                                                                                                                                      c;. ~I/;
                                                                                                                                               (j
                                                                                                                                                 /(> ,
                                                                                                                                                             <1 A
The civil reporting form and the information contained herein. sha ll not be admissible as evidence in any ?,, /,():!/,:/ ,,/ ,·,         /7' /.
cou rt proceeding or rep lace or suppl ement. the filing and .service of plead ings, orders, .or oth er papers as ·,,!?:,::;:?,::; /::,: , •S;
requ ired by law or Supreme Court Rule. This form Is required pursuant to Adm1nistrat1ve Order Numb er 8.                                             ·r   l'.c,; ,:/\ ·
Instructions are available at http s://court s.a rk ansas. gov.                                                                  1/ 1/ 2017                  v,1-;,··.;,
                                                                                                                                                                        l: ~-;~

County: Crittenden                               District: _ _ __ _ _ _ _ _ Filing Date: _2_11_9_12_0_1_9_ _ __ __
Judge: __________ Division:                                                                            Case ID: _ __ __ _ _ __ __


Type of case (select one that best describes the subject matter)                                             ~'(N
                                                                                                                _ M_) A
                                                                                                                      _ u_1_om
                                                                                                                             _ ob_iI_e_T_o_r1 _ _ _ _ _ _ _ _ _                       ~


                              Plaintiff                                                                             Defendant
    Company/                Driver                                                        Company/                 Hernandez
    Last Name                                                                             Last Name
    Suffix                                                                                Suffix
    First Name              Tiffany                                                        First Name              Ruben
    DL/State ID                                                                           DL/ State ID
    Address                                                                               Address
    City, State ZIP                                                                        City, State ZIP
    Phone                                                                                  Phone
    Email                                                                                  Email
    Self-represented       0 Yes                   0        No                             Self-represented        0       Yes         0         No
    DOB                                                                                    DOB
    Interpreter            0 Yes: 1--------------------------1                             Interpret er           0        Yes : 1-------------------------·1
    needed?                0 NO othe r language:                                           needed?                0        No other language:


Attorney of Record :         Robert L. Bea rci                                                          Bar# :    2002109
For the :    0 Plaintiff O D efe ndant O interveno r                                                  Email Address:    beard@rainfirm.com
Related Case(s): Jud ge:                                                                                Ca se ID( s): _ _ _ _ _ _ _ __
                                                                                               J
                                - - -;:::::::::::::::::::::::::::::::::::::::::::::::::::::::::-
Manner of filing (choose one) :l(MFO) Origina l




1                                                                                                                                                          6/1/ 2017
          Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 27 of 45

                                                         COVER SHEET
                                                    STATE OF ARKANSAS
                                                    CIRCUIT COURT: CIVIL

Additional Civil Case Party Information . Attach this and additional pages if needed.

If amending an existing case to add parties, include:
Case ID: _ _ _ _ _ _ _ _ _ _ _ Case Styling : Driver v. Hernandez, et. al


 Party type:        0     Plaintiff         0      Defendant   Party type          0    Plaintiff           0   Defendant
 Company/           Regency Homebuilders , LLC                 Company/
 Last Name                                                     Last Name
 Suffix                                                        Suffix
 First Name                                                    First Name
 DL/State ID                                                   DL/State ID
 Address                                                       Address
 City, State ZIP                                               City, State ZIP
 Phone                                                         Phone
 Email                                                         Email
 Self-represented    0     Yes          0     No               Self-re presented   0    Yes          0    No
 DOB                                                           DOB
 Interpreter         0   Yes : 1-------------------------·1    Interpreter         0   Yes . !--------------------------1
 needed?             0   No othe r lang uage :                 needed?             C   NO   other la nguage:


 Party type:         0    Plaintiff          0     Defendant   Party type          0   Plaintiff          0     Defendant
 Company/                                                      Company/
 Last Name                                                     Last Name
 Suffix •                                                      Suffi x
 First Name                                                    First Name
 DL/State ID                                                   DL/State ID
 Address                                                       Address
 City, State ZIP                                               City, State ZIP
 Phone                                                         Phone
 Email                                                         Email
 Self-represented   0     Yes         0      No                Self-represented    0   Yes          0     No
 DOB                                                           DOB
 Interpreter        0    Yes: 1--------------------------1     Interpreter         0   Yes. L___------------------- 1
 needed?            0    No   o the r lang uage:               needed?             0   No    other language:




                                                                                                                     6/1/2017
                 Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 28 of 45
                                                                                 )
        · ;'                                                  - - - - - - - - -•-~,._,.~,,,.,~   .•L• ~. . ~•-..~~. . ~. . . _,~:. ,




                           OFFICE OF
                         TERRY HAWl<I S
               CIRCUIT COURT CLERK r\N RECORDER




                                                       CJ!UTTENDEN             C 011.TNTY
                                                             . ·100 COURT STREET
                                                             MARION, ARKANSAS 72364

.' I                                                               870-739-3248
    I                                                            Fai( 870-739-3287
: I

.   I




                     ·_;&~.
                         ~


                    bear Sir/Mad m:


                                   .
                           The above case has b •I en assigned to Jndge Ralph Wilson Ir. Please feel free to cal!
                    the Case Coor · ator if you Should have any questions in regards to. the settings of this case.

                    Billie Jo Bow es
                    P .O. Box 506
                    Osceola, AR 2370
                    870-563-6035


                                                                  Sincerely,


                                                                  Terry Hawkins

                   cc;Billie Jo B wles
                                 Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 29 of 45

                1.~?,1RAINWAT~-     P.O. Box 17250
                                                           HOLT & SEXTON, r.A. )
                                                     Li ttle Rock, AR 72222-7250   Tel: 800-434 -4800   Fax: 50 1-868-2505
                                                                                                                             ATTORNEYS AT L AW
                                                                                                                             www.rai nfirm .co m




Michael R. Rainwater •+
J. Stephen Holt (1967- 20 14 )
                                                                         February 19, 2019
Rohen M. Sexton :j:
Matthew C. Hutsell •
Jeremy M. McNabb t:j:
John M. Rainwater
Jessica B. Vaught
'Thomas J. Diaz <1
Robert L. Beard, Jr.             Crittenden County Circuit Clerk
Geoff Thompso n                  Ms . Terri Hawkins
John D . Miller Ill
Denise R. Hoggard ,(.            100 Court Street
D anielle E. Robertso n          Marion, AR 72364
Lauren A. Manatt
Laura Beth York
Joshua D. Standerfer
Jo nathan Q. Warren
                                          Re:    Tiffany Driver v. Ruben Hernandez, et. Al
Jake M. Logan t                                  Crittenden County Circuit Court
Ashley M. Loy
Seth D . Hyder
Kirby D. McDonald                Dear Sir/Madam:
Meredith S. Moore
Randal H. Hobbs
Shawn H. Rowland                         Enclosed for filing is the original and two (2) copies of a Complaint regarding the
Kolton K. Jones
Whitney B. James                 above-referenced case. We would appreciate your filing same, issuing Summons and
Wm. Marshall Hubbard             returning in the envelope provided . Our firm check in the amount of$ 170.00and Civil
Milton A. Dejesus
  Of Counsel                     Cover Sheet is also enclosed to satisfy filing requirements.

                                          We appreciate your assistance in this matter.

                                                                                    Sincerely,
Littl e Rock
~o 1.sr,s.25 00
Co nway
50 1-328-2000
Hot Springs
                                                                                     #¼-(II#
                                                                                    Audra Williams
501-5 25-9000
Fayetteville                                                                        Paralegal/Litigation Case Manager
479-2 71 -23 10

                                 Enclosures
                                 7000.22560-LT




Also licensed in:
,. Mississippi
t Missouri
:f: Tennessee
o Wisco nsin
if-Texas
.'        Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 30 of 45
                                                       1
            IN THE CIRCUIT COURT OF CRITTENDEN c o ~ i , ~ S A S
                              CIVIL DIVISION


     TIFFANY DRIVER                                            ..··. .. -,f~INTIFF
                                                              ..,L.   l J.   i   I •   i ,_[\



     v.                               NO.: lSCV-2019-187

     RUBEN HERNANDEZ;                                                        DEFENDANTS
     And REGENCY HOMEBUILDERS, LLC
     And JOHN DOES 1-5


               ANSWER OF SEPARATE DEFENDANT RUBEN HERNANDEZ


          Comes separate defendant, Ruben Hernandez, by and through

     his lawyer, Michael D. Snell, and for his answer to plaintiff's

     complaint, states as follows:

                                     ANSWER

          1. Defendant is without sufficient knowledge or information

     so as to admit or deny the allegations contained in paragraph 1

     of plaintiff's complaint; therefore, defendant denies same.

          2. Defendant admits the allegations contained in paragraph 2

     of plaintiff's complaint.

          3. Defendant admits that portion of paragraph 3 of

     plaintiff's complaint that alleges that Regency Homebuilders,

     LLC ("Regency") was the registered owner of the vehicle

     Hernandez was driving, and that Regency was Hernandez' employer.

     Defendant is without sufficient knowledge or information so as

     to admit or deny the remaining allegations contained in
.,        Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 31 of 45
                                                        )

     paragraph 3 of plaintiff's complaint; therefore, defendant

     denies same.

          4. There are no factual allegations contained in paragraph 4

     of plaintiff's complaint requiring answer by defendant; however,

     to the extent that any factual allegations are contained

     therein, defendant denies same.

          5. Paragraph 5 of plaintiff's complaint contains no

     allegation requiring an answer from defendant; however,         to the

     extent that any allegations requiring answer are contained

     therein, defendant denies same.

          6. Defendant admits the allegations contained in paragraph 6

     of plaintiff's complaint.

          7. Defendant admits the allegations contained in paragraph 7

     of plaintiff's complaint.

          8. There are no allegations contained in paragraph 8 of

     plaintiff's complaint directed at this defendant and requiring

     an answer from this defendant; however,      to the extent that any

     specific allegations therein are directed to this defendant,

     defendant denies same.

          9. Defendant denies the allegations contained in paragraph 9

     of plaintiff's complaint.

          10. Defendant denies the allegations contained in paragraph

     10 of plaintiff's complaint .
     Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 32 of 45
                                                   )

     11. Defendant denies the allegations contained in paragraph

11 of plaintiff's complaint.

     12. Paragraph 12 of plaintiff's complaint contains no

allegations requiring answer; however,      to the extent that any

allegations requiring answer are contained therein; defendant

denies same.

     13. Defendant denies the allegations contained in paragraph

13 of plaintiff's complaint.

     14. Defendant denies the allegations contained in paragraph

14 of plaintiff's complaint.

     15. Defendant denies the allegations contained in paragraph

15 of plaintiff's complaint.

     16 . Defendant denies the allegations contained in paragraph

16 of plaintiff's complaint.

     17. Defendant admits that portion of paragraph 17 that

alleges that he was an employee of Regency and that he was

acting in the scope and course of his employment but denies each

and every additional allegation contained in paragraph 17 of

plaintiff's complaint.

     1 8 . Defendant admits the allegations contained in paragraph

1 8 of plaintiff's complaint.

     19. Defendant admits the allegations contained in paragraph

19 of plaintiff's complaint.
     Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 33 of 45



     20. Paragraph 20 contains no allegations requiring an answer

from defendant; however, to the extent that any allegations

requiring answer are contained therein, defendant denies same.

     21. Defendant denies each and every allegation contained in

paragraph 21 of plaintiff's complaint, to include each and every

sub-paragraph thereto.

     22. Defendant denies each and every allegation contained in

paragraph 22 of plaintiff's complaint, to include each and every

sub-paragraph thereto.

     23. Paragraph 24 of plaintiff's complaint contains no

allegations directed at this defendant and requiring an answer

from this defendant; however, to the extent that any specific

allegations are directed at this defendant, defendant denies

same. Defendant neither admits or denies any allegations

directed at any other party hereto.

     24. Paragraph 24 of plaintiff's complaint contains no

allegations requiring an answer by defendant; however,         to the

extent that any allegations requiring answer are contained

therein, defendant denies same.

     25. Defendant denies the allegations contained in paragraph

25 of plaintiff's complaint.

     26. Paragraph 26 contains no allegations requiring an answer

from this defendant; however,    to the extent that any allegations
        Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 34 of 45
                                                      )

requiring an answer are contained therein, defendant denies

same.

        27. Defendant denies the allegations contained in paragraph

27 of plaintiff's complaint.

        28. Defendant denies the allegations contained in paragraph

28 of plaintiff's complaint,       to include each and every sub-

paragraph thereto .

        29. Defendant denies the allegations contained in paragraph

29 of plaintiff's complaint.

        30. Defendant joins plaintiff in demanding a trial by jury

on all justiciable facts.

        31. Defendant denies the allegations contained in paragraph

31 of plaintiff's complaint.

        32. Defendant denies the allegations contained in paragraph

32 of plaintiff's complaint.

        33. Defendant denies each and every allegation contained in

plaintiff's complaint not specifically admitted herein.

        34. Defendant reserves the right to amend his answer upon

completion of discovery in this matter.

                           AFFIRMATIVE DEFENSES

        35. Defendant restates, realleges, and incorporates herein

by reference thereto each and every paragraph 1-34 above as if

each were set forth herein specifically and word for word.
      Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 35 of 45
                                                    )

      36. Defendant states affirmatively the plaintiff's complaint

 fails to state a claim for which relief can be granted pursuant

to the provisions of Rule 12(b) (6) of the Arkansas Rules of

Civil Procedure.

      37. Defendant states affirmatively that any injuries

allegedly suffered by plaintiff were caused by the sole,

concurring, and / or contributory negligence of the plaintiff.

     38. Defendant states affirmatively that the plaintiff

assumed the risk of her injuries.

     39. Defendant states affirmatively that plaintiff's

complaint fails to join a necessary party in whose absence

complete relief cannot be accorded among those already parties,

pursuant to Rule 19 of the Arkansas Rules of Civil Procedure.

     40. Defendant states affirmatively that any injuries

allegedly suffered by plaintiff were caused by an independent,

intervening agency or instrumentality over which defendant had

no control or right to control.

     41. Defendant states affirmatively that any alleged injuries

suffered by plaintiff were directly and proximately caused by

the superseding, intervening acts and omissions of a third party

or third parties for which defendant is neither responsible nor

liable.

     42. Defendant states affirmatively the plaintiff failed to

mitigate any alleged damages she may have suffered.
     Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 36 of 45
                                                     )

     43. Defendant states affirmatively that defendant is

entitled to set-off, contribution, and / or indemnity should any

damages be awarded against him, in the amount of damages or

settlement amounts recovered by plaintiff with respect to the

same alleged injuries.

     44. One or more co-defendants and / or third parties over

which defendant had no control, nor right of control, was the

sole direct or proximate cause, contributing cause, producing

cause, intervening cause, and / or new and independent cause of

plaintiff's alleged damages. Defendant therefore affirmatively

requests apportionment of fault under the Arkansas Civil Justice

Reform Act of 2003, Ark. Code Ann. § 16-55-201, et. seq.

     45. Defendant affirmatively requests all limitations on

damages applicable under the Arkansas Civil Justice Reform Act

of 2003, Ark. Code Ann.    §   16-55-201, et. seq.

     46. Defendant hereby relies on the affirmative defenses of

insufficient process, insufficient service of process, estoppel,

waiver, comparative fault and each and every affirmative defense

available pursuant to Rules 8 and 12 of the Arkansas Rules of

Civil Procedure.

     47. Defendant reserves the right to amend his answer to

include the assertion of additional affirmative defenses upon

completion of discovery herein.

     WHEREFORE, PREMISES CONSIDERED, defendant prays that:
'   .        Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 37 of 45
                                                           )

             1. Plaintiff's complaint be dismissed and held for naught;

             2. Defendant be granted judgment in his favor and against

        defendant;

             3. He be granted a reasonable fee for his attorney and for

        costs herein incurred;

             4. He be granted any and all further relief to which he may

        be entitled under law.

                                               Respectfully submitted,

                                               RUBEN HERNANDEZ


                                            ~
                                         By:
                                               Michael D. Snell (07153)
                                               P.O. Box 12 8 0
                                               Marion, AR 72364
•        Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 38 of 45
                       }                               1
                            CERTIFICATE OF SERVICE

         I, Michael D. Snell, do hereby certify that I have served
    upon counsel of record for plaintiff, and to counsel for co-
    defendant, Regency, a true and complete copy of the foregoing
    Answer, by placing a copy thereof for delivery by U.S. Mail,
    postage prepaid, and addressed as follows:

         Mr. Robert L. Beard, Esq.
         Rainwater, Holt & Sexton, P.A.
         P.O. Box 17250
         Little Rock, AR 72222

         Mr. Justin N. Joy, Esq.
         Lewis Thomason
         One Commerce Square
         29 th Floor
         40 South Main
         Memphis, TN 38103

    This 29 th day of March 2019.




                                       ~   Michael D. Snell
      Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 39 of 45
                                                                   )




                                                                               - ., ,   .   ....._
          THE CIRCUIT COURT OF CRITTENDEN COUNTY, ARKAN~A~f -

                          CIVIL DIVISION [Civil, Probate, etc.]

TIFF ANY DRIVER
Plaintiff

V.

RUBEN HERNANDEZ,
REGENCY HOMEBUILDERS, LLC
and JOHN DOES 1-5
Defendants
                                       SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

REGENCY HOMEBUILDERS, LLC [Defendant's name and address.]

Registered Agent: Mark Miesse
7518 _Enterprise Avenue
Germantown, TN 3 813 8

A lawsuit has been filed against you. The relief demanded is stated in the attached
complaint. Within 30 days after service of this summons on you (not counting the day
you received it) - or 60 days if you are incarcerated in any jail, penitentiary, or other
correctional facility in Arkansas - you must file with the clerk of this court a written
answer to the complaint or a motion under Rule 12 of the Arkansas Rules of Civil
Procedure.

The answer or motion must also be served on the plaintiff or plaintiffs attorney, whose
name and address are: Robert L. Beard, Rainwater, Holt & Sexton, P. 0. Box 17250,
Little Rock, Arkansas 72222.
      Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 40 of 45
                                                                 )

If you fail to' respond within the applicable time period, judgment by default may be
entered against you for the relief demanded in the complaint.


Additional Notices Included:


                                                 CLERJ( OF COURT
Address of Clerk's Office

 2&0Aw4Ab
~     ' !iR- 70?le4
[SEAL]


No. _ _ _ _ This summons is for REGENCY HOMEBUILDERS, LLC (name of
Defendant).


                                 PROOF OF SERVICE


•  On _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the
defendant at       [place]; or


•  After making my purpose to deliver the summons and complaint clear, on
_ _ _ _ _ _ _ _ [date] I left the summons and complaint in the close proximity of the
defendant by _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the summons
and complaint was left] after he/she refused to receive it when I offered it to him/her; or


•  On _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ __
a member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ __
[address], a place where the defendant resides; or


0 On _ _ _ _ _ _ _ [date] I delivered the summons and complaint to _ _ __
[name of individual], an agent authorized by appointment or by law to receive service of
        Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 41 of 45
                                                                       )

 summons on behalf of _ _ _ __ _ _ _ _ [name of defendant]; or


 •  On_ _ _ _ _ __ _ [date] at _ _ _ _ _ _ _ _ _ _ [address], where the
 defendant maintains an office or other fixed location for the conduct of business, during
 normal working hours I left the summons and complaint with ·

 [name and job description]; or


\ /am the plaintiff or an attorney of record for the p Iain ti ff in a lawsuit, and I served the
1~1~ons and complaint on the defendant by certified mail, return receipt requested,
 restricted delivery, as shown by the attached signed return receipt.


 •  I am the plaintiff or attorney of record for the plaintiff in this lawsuit, and I mailed a copy
 of the summons and complaint by first-class mail to the defendant together with two copies
 of a notice and acknowledgment and received the attached notice and acknowledgment form
 within twenty days after the date of mailing.

 •   Other [specify]:


 •   I was unable to execute service because:




 My fee is $ - ~ - -
         Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 42 of 45
                                                                  )

To be completed if service is by a sheriff or deputy sheriff:


Date: - - - -

         SHERIFF OF - - - - COUNTY, ARKANSAS



B y : - - - - - -- -- - -- -- - - - - -
   [signature of server]




         [printed name, title, and badge number]


To be completed if service is by a person other than a sheriff or deputy sheriff:




         [printed name]




Phone:      50 1 - [ &f-   'Z~0c)

Subscribed and sworn to before me this date:       1/z (//(}
                                                        I                                                  ./
                                                                                                           I
         Notary Public -   -
                           _ ~
                             ___s_
                                 .         _il_(t/4~----- - --
My Commission Expires : __z-1/~l-+I
                            r I
                                     ;:~z~f,___________
                                                                         Audra E. Williams
                                                                         PULASKI COUNTY
                                                                    NOTARY PUBLIC - ARKANSAS
                                                                My Commission Expires February 11 , 2029
                                                                      Commission No. 12706734
       Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 43 of 45
                                                                 )


Additional information regarding service or attempted service:
Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 44 of 45




                     ~   .                             •    Comp~te Items 1, 2, and 3.
                                                       •    Print your name and address on the reverse
                                                            so thal we can return the card to you.
                                                       •    Attach this card to the back of.the mail piece,
                                                            or on the frQ~t If space permits.
                                                       1. ArtlcleAddressed lo:       -              ··',rJ..!:;: ·
                                                           jv\N-K fa;we/ ~IA ,f 4s~fµ,
                                                           15"(( Enkf~~Av,. ;i'\.
                                                           &e,-,...,.,,,ln,.,r1 /f)l 3tisg' · _,

                                                            IIIIIIIIIIIIIIIII IIIIIIIIll llll11111 1111111111             i$         gi=~::r"-.
                                                   1
                                                   l          9590 9402 3834 5032 8540 57
                                                       2. Article Number.(fransfer from service laben_-
                                                                                                                          ~=on~"°""'
                                                                                                                           ;::-:an
                                                                                                                          C?
                                                                                                                                      R.....od Ool,wy

                                                                                                                                     ,I(~~"=""'" " _
                                                                                                                                     g:::::::_=1
                                                                                                                                ~ ' Y ~atricted    ~~ ,
                                                   17 018         2290 0001 6510 509 4                                     1-Man--edOe-
                                                                                                                           (overS500}                        ,
                                                                                                                                                                 R••lciedr .   ~
                                                   I_ PS Form 3811, July ?01~ PS~ 7530-02-llilQ;:_9053                                                  "   llrifues~ ~•




                                                                                                                                                                       '-,)



                                                                                                                                                                                   _,
                                                                                                                                                                                   r ;1




                                                                                                                                              j.
                                                                                                                               -,:-
                                                                                                                     1-
                             Case 3:19-cv-00086-JM Document 1 Filed 04/04/19 Page 45 of 45



                •             RAINWA1R HOLT & SEXTON, r.A. )
                                 P.O. Box 17250   Lierle Rock, AR 72222-7250   Tel: 800-434-4800   Fax: 501-868-2505
                                                                                                                            ATTORNEYS AT LAW
                                                                                                                              www.rainfirm .co m




 Michael R. Rainwater•+
J. Stephen Holt 0%7-2014 )
 Robert M. Sexton :j:
                                                                       March 28, 2019                                            ~'....~·"\· .,
 Matthew C. Hutsell •                                                                                                                -~_)
                                                                                                                r:-: .--,
Jeremy M. McNabb t+                                                                                              ?'~ :-.-.,
                                                                                                                                          '"".".~
                                                                                                                                         _,       .
John M. Rainwater                                                                                                                            ·;.. ··]
Jessica B. Vaught            Crittenden County Circuit Clerk
ThomasJ. Diaz 0
Robert L. Beard, Jr.         Ms. Terri Hawkins                                                                                                      --   ( {'
                                                                                                                                                          ..
                                                                                                                                                          ...................
Geoff Thompson               100 Court Street                                                                                                             '--~'
John D . Miller Ill
Denise R. Hoggard~           Marion, AR 72364
Danielle E. Robertson
Lauren A. Manatt
Laura Beth York                        Re:    Tiffany Driver v. Ruben Hernandez, et al.
Joshua D. Standerfer
Jonathan Q. Warren                            Crittenden County Circuit Court; lSCV-19-187
Jake M. Logan t
Ashley M. Loy
Seth D . H yder
                             Dear Sir/Madam:
Kirby D. McDonald
 Meredith S. Moore
RandalH.Hobbs                       Enclosed for filing is the original and two (2) copies of a the Proof of Service for
Shawn H. Rowland             Defendant Regency Homebuilders. Please file same, and return file-marked copy in the
Kolton K. Jones
Whitney 8. James             provided envelope.
Wm. Marshall Hubbard
Milton A. Dejesus
   Of Counsel                          We appreciate your assistance in this matter.

                                                                                Sincerely,


Little Rock
50 1-868-2500
Conway                                                                          Audra Williams
501-328-2000                                                                    Paralegal/Litigation Case Manager
Hot Springs
50 1-525-9000
Fayetteville                 Enclosures
479-271-2.J I 0              7000.22560-L T




Also licensed in:
* Mississippi
t Missouri
:j: Tennessee
0 Wisconsin

~Texas
